      Case: 1:20-cv-00796-DRC Doc #: 5 Filed: 11/16/20 Page: 1 of 4 PAGEID #: 29




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT CINCINNATI


 BARBARA JEAN MOSER,                           :        CASE NO. 1:20-cv-00796-DRC

         Plaintiff,                            :
                                                          Judge Douglas R. Cole
 v.                                            :

 MENARD, INC.,                                 :          DEFENDANT’S MOTION FOR
                                                          LEAVE TO AMEND ANSWER
         Defendant.                            :          TO INCLUDE A THIRD-PARTY
                                                          COMPLAINT



        Comes now Defendant, Menard, Inc. (“Menard”), by and through undersigned counsel,

and respectfully moves this Court to adopt an Entry granting them leave to file an Amended

Answer to Plaintiff’s Complaint to include a Third-Party Complaint. The grounds for the instant

Motion for Leave are set forth in the accompanying memorandum in support.

                                           Respectfully submitted,

                                           REMINGER CO., L.P.A.

                                           /s/Carrie M. Starts
                                           Carrie M. Starts, Esq. (0083922)
                                           525 Vine Street, Suite 1500
                                           Cincinnati, OH 45202
                                           PH: 513-721-1311
                                           FX: 513-721-2553
                                           Email: cstarts@reminger.com
                                           Attorney for Defendant Menard, Inc.
    Case: 1:20-cv-00796-DRC Doc #: 5 Filed: 11/16/20 Page: 2 of 4 PAGEID #: 30




                               MEMORANDUM IN SUPPORT

I. INTRODUCTION AND FACTS

       Plaintiff alleges that on September 20, 2018, as she was shopping at the Menard location

in Evendale, Ohio, she sustained injuries while using a moving walkway located within the store.

Plaintiff was allegedly using the descending moving walkway that allows Menard’s customers to

travel from the second floor of the store to the first floor of the store. As Plaintiff reached the

bottom of the descending moving walkway, she alleges her cart became stuck at the end of the

walkway which caused her to become momentarily pinned before being assisted off the walkway.

Plaintiff alleges Menard was negligent in ensuring customers’ safety while they utilized the

moving walkways within the store. (See Doc. 4, Complaint) Specifically, Plaintiff alleges that

there was a defect in the moving walkway. Id.

       Menard contracted with ThyssenKrupp Elevator Corporation (“TKE”) to perform various

duties and obligations in constructing and installing the moving walkway system at the Evendale,

Ohio, Menard location. As part of the construction contract between both parties, TKE provided

Menards with express warranties that “all material, equipment and work furnished under [the]

contract will be new . . . free from faults and defects and in conformance with all of the Contract

Documents.” Additionally, the Construction Contract stated TKE “shall indemnify, defend, and

hold harmless [Menard] . . . from any and all liability . . . arising out of the performance of the

work hereunder.”

       Menard sent TKE a tender of defense letter informing it of the present lawsuit and its duty

to defend and indemnify Menard in the present lawsuit. TKE denies liability for breach of contract,

breach of warranty, and its obligation to indemnify Menard in the lawsuit filed by Plaintiff. As
     Case: 1:20-cv-00796-DRC Doc #: 5 Filed: 11/16/20 Page: 3 of 4 PAGEID #: 31




such, Menard seeks to amend its Answer to include a Third-Party Complaint against TKE in this

lawsuit. The proposed Answer and Third Party Complaint is attached hereto as Exhibit A.

II. LAW AND ARGUMENT

   A. Rule 15 Standard

       “[A] party may amend its pleading only with the opposing party’s written consent or the

court’s leave. The court should freely give leave when justice so requires.” Fed. R. Civ.P.15(a)(2).

The decision whether to grant leave is left to the trial court’s discretion.

   B. The Court Should Grant Menards Leave to Amend

       Defendant, Menard, seeks to amend its answer so that it may add a Third-Party Complaint

against TKE and present claims for which it contends TKE is liable including breach of contract

and indemnification and/or contribution pursuant to the construction contract between the parties.

Defendant, Menard, presents its addition of TKE and its filing of its Third-Party Complaint in

good faith based upon the information it possesses and has gathered in the interest of judicial

efficiency. This Motion is also brought before the deadline set by the Court for Amending the

Pleadings and/or to add a party.

III. CONCLUSION

       Therefore, for the reasons stated herein, Menard, Inc. respectfully requests that the Court

grant it leave to amend its Answer to include a Third-Party Complaint against ThyssenKrupp

Elevator Corporation. Upon granting of this Motion, Menard plans to file Exhibit A, attached

hereto, the proposed Amended Answer with Third-Party Complaint.
    Case: 1:20-cv-00796-DRC Doc #: 5 Filed: 11/16/20 Page: 4 of 4 PAGEID #: 32




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing was served

via e-mail and/or regular United States mail, this 16th day of November 2020, on the following:

 James Papakirk
 Grant Wenstrup
 Flagel & Papakirk, LLC
 50 E Business Way, Suite 410
 Cincinnati, Ohio 45241
 jpapakirk@fp-legal.com
 gwenstrup@fp-legal.com
 Attorneys for Plaintiff



                                            /s/Carrie M. Starts
                                            Carrie M. Starts, Esq. (0083922)
